DETAILED ACTION
Applicant’s amendment and remarks received 10 November 2021 have been fully considered.  Claims 1-2 and 35-89 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-2 and 35-70 are allowed for the reasons set forth in the previous Office action mailed 10 August 2021.
Claims 71 and 72 are allowed.  Previously objected claim 6 has been rewritten in independent form and amended to include an optical fiber cable in place of a linear member as newly presented claim 71 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claim 72 is dependent on newly presented claim 71 and is therefore also allowable.
Claims 73-75 are allowed.  Previously objected claim 14 has been rewritten in independent form and amended to include an optical fiber cable in place of a linear member as newly presented claim 73 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 74 and 75 are dependent on newly presented claim 73 and are therefore also allowable.
Claims 76-78 are allowed.  Previously objected claim 19 has been rewritten in independent form and amended to include an optical fiber cable in place of a linear member as newly presented claim 76 to include all of the limitations of the base claim and any intervening 
Claims 79 and 80 are allowed.  Previously objected claim 26 has been rewritten in independent form and amended to include an optical fiber cable in place of a linear member as newly presented claim 79 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claim 80 is dependent on newly presented claim 79 and is therefore also allowable.
Claims 81-84 are allowed.  Previously objected claim 32 has been rewritten in independent form and amended to include an optical fiber cable in place of a linear member as newly presented claim 81 to include all of the limitations of the base claim and any intervening claims and is now in conditions for allowance.  Claims 82-84 are dependent on newly presented claim 81 and are therefore also allowable.
Claims 85-89 are allowed.  Previously objected claim 33 has been rewritten in independent form and amended to include an optical fiber cable in place of a linear member as newly presented claim 71 to include all of the limitations of the base claim and omitting intervening claim 31.  However, the reasons for allowance as previously set forth in regards to claim 33 remains and therefore is now in conditions for allowance.  Claims 86-89 are dependent on newly presented claim 85 and are therefore also allowable.
Therefore, claims 1-2 and 35-89 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Reference A discusses an optical fiber having two or more annular grooves in the axial direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TINA M WONG/Primary Examiner, Art Unit 2874